     Case 6:20-bk-17744-WJ Doc 26-1 Filed 03/01/21                            Entered 03/01/21 14:09:19              Desc
                         Ntc Pssbl Dvdnd/Ord Fx Time                          Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        3420 Twelfth Street, Riverside, CA 92501−3819

                                      NOTICE OF POSSIBLE DIVIDEND AND
                                      ORDER FIXING TIME TO FILE CLAIMS

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 6:20−bk−17744−WJ
    Robert Alexander Miller                                              CHAPTER 7
    SSN: xxx−xx−3894
    EIN: N/A
    26314 Driftwood Lane
    PO Box 2806
    Helendale, CA 92342




Notice is hereby given that sufficient assets may become available for a distribution to creditors in the above−captioned
bankruptcy case.
Therefore, in accordance with the provisions of Bankruptcy Rule 3002(c)(5), creditors must file their proofs of claim on or
before June 4, 2021.
ANY CREDITOR WHO HAS PREVIOUSLY FILED A PROOF OF CLAIM NEED NOT FILE AGAIN.
A Proof of Claim form (Official Form 410) can be obtained at the United States Court's website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.




                                                                               For The Court,
Dated: March 1, 2021                                                           Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntcpdiv − VAN−10) Rev 12/2015                                                                                           26 /
